Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Information Disclosure Statement
The information disclosure statement filed on 08/19/2019 and 04/02/2019 has been entered and considered by the examiner.
Drawings
The drawings filed on 04/02/2019, has been accepted for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because the claim is unclear and confusing as to whether the claim is claiming two separate elements “a component”, of a gas cylinder and/or a gas cylinder includes “a component”. Claim 1 appears to be claiming two separate elements creating confusion as to whether it refers to two items gas cylinder and a component.
As to claim 3, the claim is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because the claim is unclear and confusing as to whether the component (interior surface) is a detachable from the cylinder body or simply to differentiate from external surface.
As to claim 8, the claim is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because the claim is unclear and confusing as to whether the interior surface is delaminated or cut as coupon from the whole body
 As to claim 9, the claim is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because the claim is unclear and confusing because to perform the claimed method in situ, one cannot separate from the gas cylinder as claimed in claim 8.
As to claim 13, the claim is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because the claim is unclear and confusing because of vague mentioning of conditions. 
As to claims 11,12,14 and 15, the claim is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. These claims recited several ranges with no effective feature supported by the specification.
Claims, which are dependent from rejected claims inherit the problems of these claim(s), and are therefore also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
For examination purposes the examiner has assumed that as long as the prior art described a gas cylinder, then it can be assumed the method and/or system will anticipates or would obviously perform the claimed method/system, and the claimed limitations would be met.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-9 and 11-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holroyd et al. (2011/0017614 A1).

Regarding claim 1, Holroyd discloses in [pars. 0011, 0032-33, 0043, 0060, 0064] a method of gas cylinder (is pressure cylinder intended for gas storage) interior cleanliness validation is detection of water/droplets and/or lacking affinity for water (hydrophobic and hydrophilic) comprising: 
a) placing a volume of liquid on an interior surface of a component of a gas cylinder is included in the step of cleaning step of rinsing cylinder internal surface [par. 0004, 0018-20, 0022 and 0033], 
b) measuring a contact angle of the liquid on the interior surface is included in a measuring of contact angle of the degree of hydrophobicity [pars. 0033, 0042-43], and 
c) estimating from the contact angle the cleanliness of the interior surface with respect to at least one contaminant (i.e. build up of debris that can become embedded in the aluminum surface) is included in a measuring of contact angle of the degree of hydrophobicity [pars. 0033, 0042-43].

For purposes of clarity, in this case hydrophobic surface is a surface that has the ability to repel water anticipates detection of cleanliness validation of water on the surface. [par. 0004, 0018-20] gas purity degradation is also cleanliness validation,
As to claim 2, Holroyd also discloses wherein the liquid is water [par. 0033].
As to claim 3, Holroyd also discloses wherein the component is the interior surface of a cylinder body [pars. 0047, 0067 and 0069].
As to claims 4-5, Holroyd also discloses wherein the gas cylinder is made of aluminum (claim 4); and wherein the aluminum is aluminum alloy 3003 and/or aluminum alloy 6061 (claim 5) [pars. 0008 and 0010].
As to claim 6, Holroyd also discloses wherein the cylinder body was manufactured by cold extrusion [pars. 0013, 0065].
As to claim 8, Holroyd further discloses wherein the interior surface is physically separated from the gas cylinder prior to having the volume of liquid placed thereon [pars. 0033-34, 0047].
As to claim 9, Holroyd further discloses wherein the volume of liquid is placed on the interior surface in situ [pars. 0021, 0044].
As to claims 11-12, Holroyd further discloses a method that is implemented using limitations such as, wherein a contact angle that is less than or equal to 50 degrees indicates an adequately clean component, and a contact angle that is greater 50 degrees indicates an inadequately clean component (claim 11); and wherein: a contact angle that is less than or equal to 30 degrees indicates an adequately clean component, and a contact angle that is greater 30 degrees indicates an inadequately clean component (claim 12)[pars. 0022, 0033, 0038 and 0042-0043].
As to claim 13, Holroyd further discloses wherein steps b) and c) are performed under pre- specified conditions of temperature, pressure, and air relative humidity, for comparison of a plurality of contact angle measurements [par. 0047].
As to claims 14-17, Holroyd further discloses a method that is implemented using limitations such as, wherein the interior surface is subsequently exposed to a reactive gas or reactive gas mixture, which would experience accelerated decomposition or storage reaction rate if the measured contact angle were to exceed 30 degrees (claim 14); wherein the interior surface is subsequently exposed to a reactive gas or reactive gas mixture, which would experience accelerated decomposition or storage reaction rate if the measured contact angle were to exceed 20 degrees (claim 15); and wherein the reactive gas or reactive gas mixture comprises hydrogen sulfide (claim 16 and 17)[pars. 0022, 0060].





 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holroyd et al. (2011/0017614 A1).

As to claim 7, Holroyd teaches of the method of claim 1, comprising estimating from the contact angle the cleanliness of the interior surface with respect to at least one contaminant (i.e. build up of debris that can become embedded in the aluminum surface) is included in a measuring of contact angle of the degree of hydrophobicity [pars. 0033, 0042-43].
Holroyd fail to teach wherein the at least one contaminant is zinc stearate.
However, even though, Holroyd fail to teach the constructional changes in the method of claim 1, as that claimed by Applicants claim 7, the constructional changes is/are considered obvious since zinc stearate is a well-known lubricant in the process of manufactured by cold extrusion Holroyd (Holroyd, [pars. 0013, 0065]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Holroyd in the manner set forth in applicant’s claim, in view of the teaching of Holroyd, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, In re Stevens, 101 USPQ 284 (CC1954).
As to claim 10, Holroyd discloses in [pars. 0011, 0032-33, 0043, 0060, 0064] a method of gas cylinder (is pressure cylinder intended for gas storage) interior cleanliness validation is detection of water/droplets and/or lacking affinity for water (hydrophobic and hydrophilic) and/or the method of treating the internal surface of a container for the storage of gas, such as a gas cylinder (see abstract).
Holroyd fail to explicitly specify how the interior contaminant (i.e. build up of debris that can become embedded in the aluminum surface) is being examine comprising visually inspecting the interior surface for staining.
However, even though, Holroyd fail to teach the constructional changes in the method of claim 1, as that claimed by Applicants claim 10, the constructional changes is/are considered obvious since a person having ordinary skill in the art will reasonably recognized that some sort of visual inspection will be required to determine the quality control of the interior surface with the kind of inspection that will includes visual inspection that is an inspection of an asset made using only the naked eye.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Holroyd in the manner set forth in applicant’s claim 10, since this is a kind of inspection does not necessarily require any special equipment.
Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references listed in the attached form PTO-892 teach of other prior art a method of gas cylinder interior cleanliness validation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isiaka Akanbi whose telephone number is (571) 272-8658.  The examiner can normally be reached on 8:00 a.m. - 4:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur R. Chowdhury can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ISIAKA O AKANBI/Primary Examiner, Art Unit 2886